COJ                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PEN~SYL VANIA

WILLIE BROWN,
     Plaintiff,
                                                                 CIVIL ACTION
                                                                 ~o. 18-0907           r.   ;   I;....,l...-rf.-!'
                                                                                                      r.:':' :~
AQUIL BYRD, et al.,
     Defendants

                                          ORDER



States of America's .;Viotion to Dismiss the Amended Complaint (ECF No. 8) and Plaintiffs

Opposition thereto (ECF No. 11 ), it is hereby ORDERED that said motion is GRANTED.

Plaintiffs Amended Complaint is DISMISSED WITH PREJUDICE as to Defendant Cnited

States of America.

                                                      BY THE COURT:




                                              ....
                                              ~      ··-~.$- •. , . .......
                                             f ' .. '.




                                                        ENT'D FEB 1 5 2019

                                                                                  ',
